DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-3, 5-6, 8-11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2019/107876) hereinafter D1 in view of Cheng et al (2019/0140837) hereinafter D2.
Regarding claims 1 and 9.  D1 teaches a method and a server comprising:
a transceiver configured to transmit and receive at least one signal; and a controller configured to be coupled to the transceiver (figure 3 – wherein SM-DP+ server 270 comprises a transceiver and controller), wherein the controller is configured to: 

generate an event based on the first message (figure 3, 0122 – SM-DP+ generates Event1 and registers Event1 in the SM-DS), 
register the event in at least one opening mediation server based on the first message (figure 3, 0122 – SM-DP+ generates Event1 and registers Event1 in the SM-DS), 
receive, from a user equipment (UE), a second message for requesting the event (figure 4, 0149 – UE transmits a message that request the first Event “Request Event” to the SM-DP+, and 
perform an event corresponding to an event identifier included in the second message (figure 4, 0150 – perform an RSP operation (profile installation, remote management, or RSP operation (Profile Download or RPM)) corresponding to the first event identifier (MatchingID1).
D1 does not teach receive, from a mobile network operator, a first message including an embedded universal integrated circuit card (eUICC) identifier and information of an opening mediation server.
D2 teaches when the communications operator needs to perform remote management on the profile in the eUICC, the operator sends, to the SM-DP+, at least a remote profile management command (Remote profile Management Command) that is used to perform remote management on the profile, and eUICC identifier (eUICC-ID, EID), and an address that is of a SM-DS server and that is corresponding to the profile (figure 1A, 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of D1 to include at least one Remote profile Management Command as taught by D2 thereby enabling a network operator the ability to remotely manage profiles stored in the eUICC.
Regarding claims 2 and 10.  D1 teaches transmitting, to the at least one opening mediation server, a request message for requesting deletion of the event in case that the event identifier is unrecognizable (0219-0221 – in operation 713, the SM-DP+ determines that the firs event identifier (MatchingID1) received in operation 711 is an event identifier that cannot be recognized (Unknown MatchingID) and thus cannot be processed and operation 715 may include an operation in which the SM-DP+ transmits an event deletion request message (Delete event request), including at least one identifier (eUICC or EID) of the eUICC within the UE and the first event identifier (MatchingID), to the second SM-Ds and an operation in which the second SM-DS replies with an event deletion response message (Delete Event Response) in order to notify the SM-DP+ of the event deletion result); and
receiving, from the at least one opening mediation server, a response message including a deletion result of the event (0219-0221 – in operation 713, the SM-DP+ determines that the firs event identifier (MatchingID1) received in operation 711 is an event identifier that cannot be recognized (Unknown MatchingID) and thus cannot be processed and operation 715 may include an operation in which the SM-DP+ transmits an event deletion request message (Delete event request), including at least one identifier (eUICC or EID) of the eUICC within the UE and the first event identifier (MatchingID), to the second SM-Ds and an operation in which the second SM-DS replies with an event deletion response message (Delete Event Response) in order to notify the SM-DP+ of the event deletion result).
Regarding claims 3 and 11.  D1 teaches wherein the at least one opening mediation server includes a first opening mediation server and a second opening mediation server, and wherein the first message includes first information on the first opening mediation server and second information on the second opening mediation server (0117 – when only the address of the first SM-DS is stored in the UE or the eUICC included in the UE, the address of the second SM-DS may be known to the UE through the first SM-DS.  To this end, the second SM-DS may register its own address in the first SM-DS through link 205)..
Regarding claims 5 and 13.  D1 teaches transmitting, to the at least one opening mediation server, a third message based on the first message; and receiving, from the at least one opening mediation server, a fourth message including an event registration result (figure 3, 0122 – operation 301 of registering the first event may include an operation in which the SM-DP+ transmits an event registration event request (Register Event Request) including at least one of a first event identifier (MatchingID1), and identifier of the eUICC within the UE (eUICC ID or EID), and address of SM-DP+ (SM-DP+ 1 address), and forwarding indicator set as false to the SM-DS, and an operation in which the SM-DS replies with an event registration response message (Register Event Response) in order to notify the SM-DM+ of the result of the event registration).
Regarding claims 6 and 14. D1 teaches determining whether an information list of at least one alternative opening mediation server is present based on the first message; and transmitting a message for requesting event registration to a specific opening mediation server within the information list of the at least one alternative opening mediation server (0153 – two SM-DS servers are used for re-registration of the event, 0139-0140 – operation 401 of registering the first event (Register Event1) may include an operation in which the SM-DP+ transmits an event register request message (Register Event Request) including at least one of a first event identifier (MatchingID1), and identifier of an eUICC within the UE (eUICC ID or EID), an address of the SM-DP+ (SM-DP+ address), and a forwarding indicator (or Forward) as set as true to the second SM-DP server, operation 403 of re-registering the first event may include an operation in which the second SM-Ds server transmits an event registration request message (Register Event Request) including at least one of a modulated first event identifier (MatchingID1a, an identifier of an eUICC (eUICC ID or EID) within the UE, the address of the second SM-DS server (SM-DS2 address), and a forwarding indicator set as false to the first SM-DS, 0206-0208 – the SM-DS server information (SM-DS info) may include at least one of the information related to the SM-DS in the following list, and may further include other pieces of information related to the SM-DS as well as the following list:  Fully Qualified Domain Name (FQDN) of the SM-DS, Unique Object ID or OID of the SM-DS, IP address of the SM-DS)).
Regarding claims 8 and 16.  D1 teaches wherein the information on the opening mediation server includes at least one of a fully qualified domain name (FQDN) and an object identifier IP address (0206-0208 – the SM-DS server information (SM-DS info) may include at least one of the information related to the SM-DS in the following list, and may further include other pieces of information related to the SM-DS as well as the following list:  Fully Qualified Domain Name (FQDN) of the SM-DS, Unique Object ID or OID of the SM-DS, IP address of the SM-DS)).
Allowable Subject Matter
2.	Claims 4, 7, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2020/0015069) Anslot et al teaches mobile network operator sends a download event request wherein the request includes EID, ICCID and SMDS address.  Generates an event based on the download event request and registers the event (ES12Register event) in at least one alternative SM-DS server.
	---(2019/0268757) Yi et al teaches using SM-DS list that facilitates downloading UE profile information from alternative SM-DS servers
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646